Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 4, 6-11, 15-16, 19, 21-22, 26-27 and 32-33, 35-38 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The amendment filed December 1, 2021 overcome objections and rejections previously set forth in the Final Office Action mailed September 2, 2021 (Pedrizzetti in view of Yagi and Hyun to reject claims 1 and 21). 
For independent claims 1, 21, and 38, the closest art found to teach the limitation “calculating an extremum of angle difference of the multiple blood flow velocity directions” was Srinivasan (US 20090069675 A1, published March 12, 2009) (Fig. 4; see para. 0065 – “The mean velocity for the four adjacent velocities (p1, p2, p3, and p4) are computed for the three angles as:                         
                            ϕ
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            =
                        
                    …,                         
                            ϕ
                            
                                
                                    m
                                
                                
                                    p
                                
                            
                            =
                        
                    …,                         
                            ϕ
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                            =
                        
                    …The minimum of the difference between                         
                            ϕ
                        
                    0 and                         
                            ϕ
                        
                    m in velocities is computed over the angles, where p0 is the velocity of interest (e.g., p0). The minimum difference from the three possible differences is represented by the index:                         
                            I
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            a
                                            b
                                            s
                                            
                                                
                                                    ϕ
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    ϕ
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                            ,
                                            a
                                            b
                                            s
                                            
                                                
                                                    ϕ
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            p
                                                        
                                                    
                                                    -
                                                    ϕ
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            p
                                                        
                                                    
                                                
                                            
                                            ,
                                            a
                                            b
                                            s
                                            
                                                
                                                    ϕ
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    -
                                                    ϕ
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    …” where the extremum of the angle difference is equated to the minimum difference of the mean velocities, where the mean velocities are based on the angles of the different velocities), and Shim (US 20130218014 A1, published August 22, 2013) (Fig. 7, displaying the angle differences in different colors on the image; see para. 0107 – “The circular color scale 25 of FIG. 7B includes colors corresponding to increasing or decreasing velocity magnitudes as indicated by the relative positions of the colors from a center of the circular color scale 25 toward a circumference of the circular color scale 
The prior art made on record does not explicitly teach the limitations “segmenting an area of the ultrasonic image associated with the sampling box into a plurality of non-overlapping regions according to the extremum of angle difference for each region”, and “constructing an icon model comprising a plurality of blocks respectively corresponding to the plurality of non-overlapping regions, wherein each block indicates an extremum of angle difference for the respective region”. 
The closest art found to teach those limitations was Miyama (US 20120289831 A9, published November 15, 2012), which teaches segmenting an area of the ultrasonic image associated with the sampling box into a plurality of non-overlapping regions according to the extremum for each region, but not the extremum of angle difference (Fig. 9, where the sampling box is equated to the region of interest ROI on the ultrasound image of the blood vessel BV, the non-overlapping regions are equated to the divided regions DR of the ROI on the ultrasound image of the blood vessel BV, and the extremum is the maximum movement of tissue during a predetermined time period (velocity); see para. 0073 – “The traced result measured by the movement measuring unit 123 can be displayed as a vector in each divided region as shown in FIG.7(b). The direction of the arrow is the direction of the movement of tissue, and the length of the arrow is the maximum movement from time T1 to time T2. For example, the divided region R(3,4) has a short vector length (size), thus the maximum movement of tissue in the divided region R(3,4) is understood to be small. On the other hand, the divided region R(3,3) has a long vector length, thus the maximum movement of the tissue in the divided region R(3,3) is understood to be large.”), and teaches constructing an icon model comprising a plurality of blocks respectively corresponding to the plurality of non-overlapping regions, wherein each block indicates an extremum for the respective region, but not the extremum of angle difference (Fig. 9, where the icon model is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793